Citation Nr: 9931643	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  The appellant 
filed a notice of disagreement in June 1996, and this appeal 
was initiated.  A June 1996 VA Form 9 perfected this appeal.  

This claim has been previously presented to the Board on two 
occasions, in September 1997, and September 1998, and was 
twice remanded for additional development.  The claim has now 
been returned to the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  The appellant's 
representative filed an October 1999 informal brief in 
support of her claim, and attached an excerpt from Cecil's 
Textbook of Medicine (20th ed.).  This excerpt contains 
evidence on Behcet's syndrome, which, according to the 
veteran's death certificate, was a significant condition 
contributing to his death.  This medical evidence is 
obviously material to the pending claim and has not 
previously been presented.  However, the agency of original 
jurisdiction has not had the opportunity to review this 
evidence, and the appellant has not waived her procedural 
right to RO consideration of any new evidence.  38 C.F.R. 
§ 20.1304 (1999).  Therefore, this claim must be remanded to 
the agency of original jurisdiction for review on the basis 
of all the evidence of record prior to any Board 
consideration of the issue on appeal.  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should review the appellant's 
claim in light of the new evidence 
presented by the accredited 
representative.  If the actions taken 
remain adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



